DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                   Claim Objections
2. 	Claims 2 and 10 are objected to because of the following informalities: The following lack antecedent basis: In claim 2, lines 2 and 3, “the bending stiffness”. In claim 10, lines 1 and 2, “the ring”. 	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP2018063113, hereinafter Ito) in view of the admitted prior art (See applicant’s Background of the Invention, hereinafter APA).
 	Regarding claim 1, Ito discloses a method and apparatus comprising a piezoelectric strain sensor 2, and a sensor holder 14 provided with a main body 14, 142, 143 having a front face and a rear face, and at least two flexible members 31, 3A, 3B mounted on the main body and supporting opposite ends of the piezoelectric strain sensor, the piezoelectric strain sensor being axially located on the side of the rear face of the main body while remaining spaced apart from the rear face, wherein the sensor holder is further provided with a central pin 15 that protrudes axially with regard to the front face of the main body and which is axially moveable with regard the main body, the central pin axially abutting onto the piezoelectric strain sensor (See Pg. 2, lines 9 – 38).   	Ito fails to disclose that the main body includes a front face that contacts a component of a rolling bearing. 	However, the APA discloses sensors that are attached to rolling element bearings (See Pg. 1, Paras. 0003 – 0004). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ito according to the teachings of the admitted prior art for the purpose of, advantageously providing rolling bearings with sensors since these types of devices measure physical parameters and transduce the physical parameters into electrical signals (See the APA, Pg. 1, Para. 0004).
 	Regarding claim 2, in Ito, the bending stiffness of the flexible arms of the sensor holder is less than the bending stiffness of the piezoelectric strain sensor (See Fig. 4).   	Regarding claim 3, in Ito, the central pin 15 axially abuts in the middle of the piezoelectric strain sensor (See Fig. 2). 	Regarding claim 5, in Ito, each flexible arm 3A, 3B is provided with an axial part mounted on the main body and flexible in the radial direction, and with a radial part extending the axial part and flexible in the axial direction (See Fig. 4).  
 	Regarding claim 6, in Ito, the main body 14, the flexible arms and the central pin of the sensor holder are made into one part to form the piezoelectric pressure sensor 10 (See Fig. 1).  
                                              Allowable Subject Matter
6. 	Claims 4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the front face of the main body is provided with at least three feet to position the sensor holder into contact with the component of the rolling bearing” (referring to claim 4), “an outer shell secured to the main body of the sensor holder and delimiting together with the main body a closed chamber inside which is located a pre-stressing element, the pre-stressing element exerting an axial force on the piezoelectric strain sensor to ensure an axial contact between the strain sensor and the central pin” (referring to claim 7) and “a connector sleeve connected to the outer shell and flexible bellows axially interposed between the connector sleeve and the outer shell” (referring to claim 8).  7. 	Claims 9 and 10 are allowed.
8. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “at least two flexible arms mounted on the main body and supporting opposite ends of the piezoelectric strain sensor, the piezoelectric strain sensor being axially located on the side of the rear face of the main body while remaining spaced apart from the rear face, wherein the sensor holder is further provided with a central pin that protrudes axially with regard to the front face of the main body and which is axially moveable with regard the main body, the central pin axially abutting onto the piezoelectric strain sensor”, as well as, “the ring comprises at least one blind hole made into the thickness of the ring, the main body of the sensor holder of the strain sensor unit coming into contact against the flat bottom of the blind hole” (referring to claim 10) in combination with the other limitations presented in claim 9.                                                                 Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 10. 	Erskine et al. (10,539,477) disclose condition monitoring.
 	Hambrecht et al. (WO2014101983) disclose a component arrangement for a wind turbine, method of assembly and operating method.
 	Shibuya (JP2019056654) disclose a vibration detection device.
 	Zhao et al. (CN2529231) disclose a bearing vibration measuring apparatus. 	Chen et al. (CN205280329) disclose a suspension matching test bed.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/28/22